DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11, 16-19) in the reply filed on 07/01/2022 is acknowledged.
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/01/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 8, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN111627330A - cited in IDS and machine translation provided by applicant) and Han (CN111584595A - cited in IDS and machine translation provided by applicant) and Zhao (CN111584606A - cited in IDS and machine translation provided by applicant).
Regarding claim 1, Li discloses a display module, an electronic device and a display screen assembly, and specifically discloses the following technical features ([0017], [0052-0065], [0074-0088]; Figs. 8-11): The display module 200 (corresponding to a display panel) can be fitted together with a display screen cover 100 (corresponding to a curved cover) to form a display screen assembly 10 (corresponding to a display device). 
The display module 200 may include a main display region 210 (i.e., a main display region), a curved display region 220, and a connection region 230 (as can be seen in conjunction with FIG. 8, the combination of the curved display region and the connection region corresponds to a peripheral region that surrounds the main display region, and the peripheral region includes a first side region extending in a first direction and a second side region extending in a second direction) that are integrally structured. 
The connection region 230 (corresponding to the corner region) is connected to the main display region 210 and the adjacent curved display region 220, respectively (corresponding to the corner region being located between the first side region and the second side region). The connection region 230 is provided in correspondence with a corner position of the main display region 210. 
As shown in Figure 10, the display module 50 may include a display region 51 and a non-display region 52. The display region 51 may include a primary display region 511, a stretched display region 512, and a secondary display region 513. The stretching display region 512 is disposed around the main display region 511 and is connected to the main display region 511. Secondary display region 513 is disposed around the stretch display region 512. The non-display region 52 is disposed around the sub-display region 513. Stretch display region 512, sub-display region 513, and non-display region 52 are attached to display screen cover 100 to form curved display region 220 and connecting region 230 as shown in FIG. 8. Stretching the display region 512 facilitates bending and stretching when attached to the display panel cover 100 to avoid wrinkling of the display module 50 (stretching of the display region 512 would also mean that the first sub-region is subjected to stretching forces). The ability of the first and second stretched display regions to deform when stretchable and/or bendable may be such that when making a curved screen having at least two adjacent bends, the stresses at the locations where the first and second stretched display regions are joined may be relieved such that the first and second stretched display regions reduce the frequency of wrinkling [0052-0065]. Further, as disclosed in [0074-0088] and Figures 10-11, the central portion of the corner non-display region is recessed toward one side of the main display region to form a corner non-display region recessed region, and the stress distribution of the corner non-display region can be improved to avoid the occurrence of wrinkling of the non­ display region 52 at the corner position when the display module 50 is stretched and/or bent. 

Li, however, does not disclose a plurality of through holes in the main display and first and second sub area, and further does not disclose the plurality of through holes define pixel islands for display and bridges for signal transmission. Li further does not disclose the plurality of through holes being disposed around the pixel islands and a part of each of the bridge is located between pixel island and the though hole, and the other part of the bridge is located between adjacent through holes. These limitations are known however, from Han and Zhao.
Han discloses a display panel, and specifically discloses ([0039-0044]; Figures 1-3): the display panel includes an array substrate (1) and an encapsulation layer (2) encapsulated on one side of the array substrate, the display panel further comprises a stretching region 3 (corresponding to a corner region) located at a corner position of the display panel and at least partially in a display region 41 of the display panel, the stretching region 3 being provided with hollowed-out openings 5 (corresponding to through holes through the display panel) through the array substrate 1 and the encapsulation layer 2. The array substrate 1 may comprise a substrate 11 in which a plurality of sub-pixel cells 121 are provided, and a functional layer 12 on the side of the substrate 11 facing the encapsulation layer 2, the stretching region 3 comprising a first stretching region 31 (corresponding to a corner display region), the first stretching region 31 being located in the display region 41; the orthogonal projection of the sub-pixel unit 121 in the first stretching region 31 in the plane in which the substrate 11 lies does not overlap with the orthogonal projection of the stencil opening 5 in the plane in which the substrate 11 lies (corresponding to the inclusion of a plurality of through holes and pixels in the corner display region). On the one hand, the hollowed-out opening may improve the bending ability and the stretching ability of the stretching region of the display panel, thereby avoiding breakage damage when the stretching region is bent; on the other hand, the cutout opening may provide a receiving space for wrinkles when the stretch zone is bent, thereby avoiding wrinkles when the stretch zone is bent.
It would have been obvious to an ordinarily skilled artisan to have modified the display device of Li, with the through holes being provided in the main, and first and second sub display areas, as discloses by Han, to arrive at the instant invention, in order to prevent wrinkles when the stretch zone is bent. It would have further been obvious to an ordinarily skilled artisan to have modified the display device of Li, with the through holes of Han, since as such this is a known prior art element, and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)).
Further, Zhao discloses a display substrate, a display device, and specifically ([0060-0062]; [0065-0070]; [0089]; FIGS. 2-9): a display substrate 11 (corresponding to a display panel) has a central region 11a and an edge region 11b, as shown in FIGS. 3 to 5, and the display substrate 11 includes a plurality of structural units 110 arranged in an array in the central region 11a and the edge region lib; as shown in FIGS. 3 and 4, each structural unit 110 is provided with a plurality of through-holes 111 (corresponding to the through-holes), and it should be understood that this through-hole 111 extends through the entire display substrate 11 (corresponding to the plurality of through-holes extending through the display panel) in the thickness direction of the display substrate 11. And a plurality of through-holes 111 divide pixel islands 112 (i.e., pixel islands) for display and bridge portions 113 (i.e., bridge portions) for transmitting signals; plurality of through­ holes 111 are provided around the pixel islands 112 in each structural unit 110 (corresponding to the through-holes provided around the pixel islands); and a part of the bridge portion 113 is located between the pixel island 112 and the through-hole 111, and another part is located between adjacent through-holes 111. By providing the structural unit 110 having a plurality of through-holes 111 in both the center region 11a and the edge region 11b of the display substrate 11, the display substrate 11 as a whole has a certain stretching function. 
As shown in FIGS. 3 and 4, the through-hole 111 in the structural unit 110 has a first elongated hole 1111 communicating with the second elongated hole 1112 and corresponding to a middle region of the second elongated hole 1112, and a second elongated hole 1112 at opposite ends of the first elongated hole 1111; as shown in Figure 4, the through holes 111 may be arranged in an "I" shaped configuration. As shown in FIG. 7, the display device 10 may include an arcuate back plate 12 and an arcuate display structure that fits over the arcuate back plate 12; as shown in FIGS. 7 to 9, the arc-shaped display structure (i.e., the arc-shaped display substrate 11) includes a plurality of structural units 110 arrayed in the central region l la and the edge region lib (as can be seen in conjunction with FIGS. 8 to 9, the opening area of the through­ hole becomes large when the display panel is stretched, and the first width at the center thereof will be larger than the first width when it is not stretched).
It would have been obvious to an ordinarily skilled artisan to have modified the display device of Li and Han, with the plurality of through holes being disposed around the pixel islands and a part of each of the bridge is located between pixel island and the though hole, and the other part of the bridge is located between adjacent through holes and the through holes defining pixel islands and bridges for signal transmission, as disclosed by Zhao, to arrive at the instant invention, since as such this is a known prior art element and the courts have held that the combination of known prior art elements according to known methods is likely to be obvious and a product of ordinary skill, when it does no more than yield predictable results (MPEP 2143 I(A)).

Regarding claims 3-5, 8, 16-18, the instant limitations have been disclosed by Li, Han, and Zhao (see claim 1 rejection above).

Regarding claim 8, the instant limitations read as product by process limitations, and as such the claims are limited only by the structure implied by the steps (see MPEP 2113 (I)). In any regard, the product as claimed by the instant claim, wherein an area of the corner area is larger than an area of the corner area after lamination of the display panel to the curved cover plate than before, is disclosed by Li, Han, and Zhao. Li discloses that the display panel has a corner region and that the corner region includes a stretchable corner display region first sub region and that the first sub region of the corner display region is subjected to a stretching force (i.e. is stretched), which would mean that upon lamination the corner region is stretched and thus would have an area that is greater than an area before lamination (see figures 8-11; [0011]; [0066]) (see claim 1 rejection above).

Regarding claim 19, Zhao has disclosed the width of the through holes to be in the instantly claimed range, and has disclosed an overlapping and encompassing range [0073]. The courts have held that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05(I)).


Allowable Subject Matter
Claims 2, 6-7, 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose the limitations of claims 2 and 6, particularly the limitations of a ratio of the width of the through hole being in the ratios as claimed (pertaining to claim 6), and the ratio of the width of the though holes being in the ratio as claimed in claim 2, and the corner area having an elongation of 0.5% to 5% as in claim 9. Claims 7 and 10-11 depend on the objected claims and thus are also objected but do not in of themselves contain any allowable subject matter. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S PG Pub 20160278222A1 and U.S PG Pub 20190037712A1, both drawn to display devices
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712